UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 05-4354



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


HENRY FREDERICK KRIZANOVIC,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Durham. N. Carlton Tilley, Jr.,
Chief District Judge. (CR-04-124)


Submitted:   November 30, 2005              Decided:   March 1, 2006


Before WILLIAMS, KING, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Louis C. Allen, III, Federal Public Defender, Gregory Davis,
Assistant Federal Public Defender, Greensboro, North Carolina, for
Appellant. Anna Mills Wagoner, United States Attorney, Harry L.
Hobgood, Assistant United States Attorney, Greensboro, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Henry Frederick Krizanovic pled guilty to bank robbery

and was sentenced to forty-six months of imprisonment.       On appeal,

counsel has filed a brief under Anders v. California, 386 U.S. 738

(1967), alleging that there are no meritorious claims on appeal but

raising the following issues: whether (1) the district court erred

by failing to grant a downward departure for diminished capacity

under U.S. Sentencing Guidelines Manual § 5K2.13 (2004), p.s., and,

(2) the sentence was reasonable under United States v. Booker, 125

S. Ct. 738 (2005).     For the reasons that follow, we affirm.

           First, a district court’s failure to grant a downward

departure is not reviewable unless a district court was under the

mistaken impression that it lacked the authority to depart. United

States v. Matthews, 209 F.3d 338, 352 (4th Cir. 2000).       Here there

is   no   indication   in   the   record   that   the   district   court

misunderstood its authority.      Second, we find that Krizanovic’s

forty-six month sentence, imposed at the bottom of his properly

calculated Guideline range, and after the court considered the

factors in 18 U.S.C.A. § 3553(a) (West 2000 & Supp. 2005), was

reasonable. See United States v. Hughes, 401 F.3d 540, 546-47 (4th

Cir. 2005); see also United States v. Shannon, 414 F.3d 921, 924

(8th Cir. 2005) (stating that a “sentence imposed . . . consistent

with the now-advisory guidelines . . . is generally indicative of

reasonableness.”).


                                  - 2 -
          We have examined the entire record in this case in

accordance with the requirements of Anders, and find no meritorious

issues for appeal.   Accordingly, we affirm.   This court requires

that counsel inform his client, in writing, of his right to

petition the Supreme Court of the United States for further review.

If the client requests that a petition be filed, but counsel

believes that such a petition would be frivolous, then counsel may

move in this court for leave to withdraw from representation.

Counsel’s motion must state that a copy thereof was served on the

client. We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                           AFFIRMED




                              - 3 -